The opinion of the Court was delivered by
Todd, J.
This ease presents a contest for the office of justice of the peace of the Second ward of the parish of Red River, under the Intrusion into Office Act, being Act 56 of 1868.
There is a motion to dismiss the appeal for want of jurisdiction in this Court, ratlone materice. The relator avers that the office is worth more than five hundred dollars, and the defendant that its value exceeds two thousand dollars.
Talcing the pleadings as the test, without any suggestion that the estimate made therein is fictitious, or any reason to so conclude, we think this Court has jurisdiction, and the motion to dismiss is denied. 33 Ann. 1051.